 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeatxcorp (Formerly Seymour Packing Division ofSeymour America, Inc.) and Local 248, Meatand Allied Food Workers, United Food andCommercial Workers International Union,AFL-CIO.' Cases 30-CA-4378 and 30-CA-4547August 20, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn June 6, 1980, Administrative Law JudgeThomas R. Wilks issued the attached SupplementalDecision in this proceeding. Thereafter, the Gener-al Counsel filed limited exceptions to certain arith-metic errors contained in the Supplemental Deci-sion of the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified and restated herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set out in full below, and hereby ordersthat the Respondent, Meatxcorp (Formerly Sey-mour Packing Division of Seymour America, Inc.),Milwaukee, Wisconsin, it officers, agents, succes-sors, and assigns, shall pay to the employees namedbelow as net backpay the amounts set forth oppo-site their names.Each of the moneys stated below shall accrue in-terest computed in the manner set forth in the un-derlying Decision minus the tax withholding re-quired by state and Federal laws:Ben ConeglioHerbert EversVicent GoggansEmmett MaxwellDonald NathanGeorge NelsonTom PavasilReginald PerineStu. RiedlNaftali SantiagoAngel SevillaMichael TrabertKen Zirkelbach238.601,468.74225.471,780.861,029.459,176.41802.9310,622.261,069.1611,817.671,982.161,831.821,003.97IT IS FURTHER ORDERED that the attached Ap-pendixes A and B [omitted from publication] besubstituted for those of the Administrative LawJudge.SUPPLEMENTAL DECISIONST'ATEMENT OF HI CASETHOMAS R. W KS, Administrative Law Judge: Thisbackpay proceeding was heard pursuant to notice onJanuary 28, 1980, at Milwaukee, Wisconsin, to determinethe amount of backpay due employees Perine, Nelson,Evers, and Santiago who were discharged in violation ofSection 8(a)(3) of the Act, and backpay due the boningemployees of Respondent as a result of unilateralchanges in the boning piece rate which were effectuatedin violation of Section 8(a)(5) and (1) of the Act, in com-pliance with the October 18, 1978, Board Order adoptinga recommended Order of Administrative Law JudgeHutton S. Brandon, as enforced on January 18, 1979, bythe Court of Appeals for the Seventh Circuit in N.L.R.B.v. Meatxcorp (Formerly Seymour Packing Division o Sey-mour America, Inc.), No. 79-1059.All parties were afforded a full opportunity to partici-pate in the proceedings. Briefs have been filed by theGeneral Counsel and Respondent and have been consid-ered.Upon the entire record in the case and from my obser-vation of witnesses, I hereby make the following:FINI)NGS ANt) CONCI.USIONSThe DisputeThe parties are in dispute as to the appropriate formulato be utilized in determining the amount of backpay dueto the 4 dischargees and 11 additional employees whohad been engaged in the boning operation.In the underlying unfair labor practice proceeding, ithad been found that Respondent violated Section 8(a)(3)and (1) of the Act by discharging employees Perine,Nelson, Evers, and Santiago. The backpay formula pro-posed by the General Counsel set forth a backpayamount for those discriminatees based on the earnings ofrepresentative employees which were attained at Respon-dent's plant after the discharge. However, those earningsare directly related to the issue of what the boning em-John CarterJesus Castillo$ 1,977.911,989.91i The name of the Charging Party has been changed to reflect itsmerger with the Retail Clerks International Union2 The General Counsel excepts to what he alleges are certain arithme-tic errors in the Administrative Law Judge's computation of the hackpayowed several employees We have determined that the errors wereindeed made as alleged and have in our Order incorporated the correc-lions in the amounts due the affected employees. We also order that theattached corrected Appendixes A and B [omitted from publication] hbesubstituted or those of the Administrative Law Judge251 NLRB No. 47 MEATXCORP351ployees at Respondent's slaughterhouse operation wouldhave earned had the Respondent not unilaterallychanged the piece rates which had been the method ofemployee compensation. Administrative Law JudgeBrandon stated in his Decision that, from mid-November1976 until the third week of July 1977, Respondent paidits boners 92 cents and 85 cents for front and hind-quarters boned respectively, and $1.50 for hind and frontquarters each for the large horses. The AdministrativeLaw Judge found thereafter that the Respondent unlaw-fully and unilaterally changed the piece rate. He statedthat the rate was reduced to 82 cents per piece. He fur-ther stated that in September the rates were unilaterallylowered to 72 cents for 1 week, raised again to 82 cents,and finally lowered again on September 27 to 72 cents.After September 27, Evers, Santiago, Nelson, and Perinewere constructively discharged and replacements werehired at a rate of $5 per hour which was quickly re-placed with a piecework rate at 62 cents per hour. TheAdministrative Law Judge found that Respondent inJanuary 1977 unilaterally instituted a $4-per-barrel bonusfor boned hindquarters.Regional Office Compliance Officer Cecil Sutphen tes-tified at this proceeding as to the construction of thebackpay formula utilized for the General Counsel's back-pay specification. The backpay period determined by theGeneral Counsel based on the compliance officer's com-putations was July 17, 1977, to August 1, 1978. On thelatter date, the Union and Respondent reached a contrac-tual agreement thus terminating the backpay period aris-ing from the unilateral action. The backpay period of thedischargees runs from September 28, 1977, until April 24,1978. The backpay periods are not disputed.Respondent in the answer, and at the hearing, chal-lenged the appropriateness of the backpay formula, argu-ing that the formula did not take into consideration thenumber of horses slaughtered, the proportion of quartersboned, i.e., large, small, front, and rear, and the paymentof $1.50 per large fronts and did not consider the $4-per-barrel bonus for hind pieces. Respondent adduced testi-monial evidence in support of its position which in es-sence was that a more definitive backpay formula shouldhave been calculated based on the aforementioned fac-tors.Compliance Officer Sutphen testified that it was hisoriginal intention to construct a backpay formula whichwas based on the specific production of each employeeduring the backpay period and which took into consider-ation the proportion of the types of sections or quartersboned as well as the number of barrels of hinds, and thebarrel bonus. He testified that he abandoned that plan in-asmuch as Respondent failed to supply the needed pro-duction information. The Compliance Officer testifiedthat only computer printouts and timecards of employeeswere supplied to him. These documents only disclosedthe gross weekly pay of each employee. Each timecardhad three separate figures which he assumed were com-ponents of the gross pay, but which were not identifiedas to hind, front, etc. He decided to add the piece ratesthat existed immediately prior to the unilateral changeand divide by three, i.e., 92 cents for fronts, 82 cents forhinds, and $1.50 for large horses. He testified that he didnot consider the proportion of large horses because hedid not know what proportion of total horses they hadcomprised. He thus concluded that the pre-July piecerate was $1.09. If the Compliance Officer were correct inassuming that each piece rate was equally proportionate,clearly he should have calculated 95 cents for smallfronts, 82 cents for small hinds, $1.50 for large fronts.and $1.50 for large hinds, and divided by 4 with the re-suiting average piece rate of $1.19. Respondent, ofcourse, does not advance this argument.The earnings of employees are proportional to thepiece rates as is obvious in a piece rate system. The com-pliance officer determined the percentage difference forpiecework rate after July 17, 1977, as compared to thebasic average of $1.09 per piece prior to that date. Hethen multiplied the percentage of difference between thebasic rate and the average piece rate paid by Respondentafter July for the appropriate periods of time. For thoseemployees who worked throughout the backpay period,a gross backpay figure was then computed by adding thesum of differences for each week.Having arrived at each employee's average weeklyearnings on a quarterly basis, the Compliance Officer bycomparing employees' weekly wages, chose for each ofthe four employees who had been discharged a represen-tative employee who worked throughout the backpavperiod. As a result of the comparison, each of the fourdiscriminatees during the period of unemployment wascredited with wages, as adjusted by the computationmade to remedy the unilateral changes earned by "his"representative. Respondent in its answer challenged theuse of a representative employee and asserted that amore proper criteria would have been to determine pre-cisely what kind of boning work each discriminateewould have performed. It submitted no evidence at thehearing to support such determination. It also averred inits brief that, had the discriminatees not been discharged,the amount of boning work would have been less foreach employee. However, had there been no dischargethere would have been no replacements. In any eventRespondent adduced no evidence in support of an alter-native formula for the discriminatees. Respondent alsosubmitted no evidence to mitigate its liability to the dis-criminatees, and the General Counsel's specification as tointerim earnings was unchallenged.With respect to the Compliance Officer's arithmetic,he calculated an average post-July rate by subtractingthe 72-cent and 82-cent rate from $1.09 with a resulting37-cent difference and 27-cent difference. He then ascer-tained the percentage of the old rate by dividing the dif-ference in rates; i.e., 37 cents and 27 cents by the old rateof $1.09. He concluded that the rate of difference fromthe old rate was therefore 33.9 percent and 29.8 percent,respectively. Similarly he calculated a 43-percent rate ofdifference from the 62 cents paid for replacements. TheCompliance Officer thereafter took the figures represent-ing the percentage of difference of the old rate and mul-tiplied those percentages, i.e., 33.9 percent, 29.8 percent,or 63 percent, by each weekly gross pay figure of em-ployees during the pay period and concluded that the re-sulting figure established the amount of gross pay whichMFATXCORP 351 352I)'tCISIONS ()F NATI()NAL LABOR RELATIONS BOARDwas the difference from what the employee would haveearned at a $1.09-piece rate. Assuming the reasonablenessof the basic formula the arithmetic application of it is er-roneous. However, this error, as was the first one, inuresto Respondent's benefit. The Compliance Officer deter-mined the percentage difference between the old rateand new rate. To correctly obtain the difference in grosspay received from that which should have been receivedyou must first ascertain what percentage that differenceconstitutes of the new rate. Therefore it is necessary todivide the difference in rates by the new rate, not by theold rate. The resulting figure is therefore the percentageof difference of gross pay actually received. The nextstep is to multiply the percentage difference of rates bythe gross amount of wages which were received. The re-sulting figure will determine the amount of gross back-pay d ue. Thus 37 cents difference in rate does not consti-tute 33.9 percent of 75 cents but rather 51.39 percent;and 27 cents does not constitute 29.8 percent of 82 centsbut rather 32.9 percent.Thus, before we explore further the reasonableness ofthe General Counsel's formula, it is apparent that theGeneral Counsel had constructed a backpay formula pre-mised upon arithmetic errors.The compliance officer testified that he initially re-quested payroll records from Respondent and that wasfurnished computer printouts which reflected only grossearnings. tie testified that "it was suggested that perhapsthe only source would be timecards." The ComplianceOfficer then upon receipt of timecards decided that theywere inadequate. In March 1979, Respondent's counselconveyed, to the Compliance Officer, the contents of aletter he had received from Respondent's president,Melton A. Neale.' That letter suggested a formula whichset forth (I) that in addition to the 82-cent-72-cent ratesboners also received, after July 17, 1977, a $1.50 rate forlarge fronts, (2) that 25 percent of all fronts are large, (3)that of 84,000 hinds, 15,400 are shipped unboned, and (4)that 6,431 barrels of hinds were boned during the back-pay period from July 1977 to August 1978. The letterstated: "we assume that [Respondent] slaughters 750head per week for a 56 week period [the backpay period]which is a total of 42,000 head or 168,000 quarters."The Compliance Ofiicer disregarded the informationcontained in the March communication on the presumedground that the number of cattle slaughtered as set forththerein was merely a hypothetical assumption. He testi-fied that he required information as to the actual numberof cattle slaughtered in order to construct a more defini-tive formula. He conceded that a more definitive formulacould be worked out given the number of cattle slaugh-tered. However, the Compliance Officer conceded thathe did not request any further information from Respon-dent as to the slaughter count, at that time or at any timethereafter. No explanation was offered as to why he ig-nored the information as to the proportion of hinds bar-reled. That information was not set forth as a mere as-sumption.Ihe subhtanlce of thai letter boas apparrentls redulced ttl a ,rittencolmmuicallon ad forwarded to he Compliance Of)ficer 'Tihe Compli-ance ()Officer admitted Io receiving a1ll irformation set forth ill Neale'sletier Io R'plrdellt,, C o U,,cs1LNeale testified that, in March 1979, he made an "as-sumption" that Respondent slaughtered 750 head a weekor a total of 42,000 head, for the backpay period. There-after he checked Respondent's records as to its hidecount, and he checked records from the United StatesDepartment of Agriculture and determined that, for the56-week period from July 1977 through July 1978,39,037 head were slaughtered, and further set forth themonthly slaughter figure. The accuracy of those figuresis stipulated to by the parties. The answer alleges furtherthat a more accurate backpay formula can be calculatedfrom the slaughter figure, the proportions of quarters,the amount of barrels of hinds produced, etc.It is Neale's uncontroverted and unchallenged testimo-ny that, in addition to the piece rate reduction in July1977, Respondent also instituted payment of $1.50 forlarge fronts and that 25 percent of the fronts were fromlarge horses. Nothing in the transcript of the underlyingcase contradicts Neale's testimony, and, as to the $1.50rate, portions thereof are in accord that the $1.50 ratewas paid for large fronts during the backpay period.Indeed the Compliance Officer testified that employeestimecards for the backpay period disclosed three compo-nent figures for the gross earnings. He testified that heassumed that these figures constituted separate earningsfor fronts, hinds, and "smalls," and that they incorporat-ed the barrel bonus. There is no explanation of his under-standing of the term "smalls" of which there was noother reference in this proceeding. It is also Neale's un-controverted testimony in this proceeding that, duringthe 56-week period from July through July, 6,931 barrelsof hinds were boned, and that about 25 percent of allhinds are not boned but are shipped fresh.It is conceded that Respondent has no records of indi-vidual employment productivity. Neale testified that aportion of the boner's work is not related to productiv-ity; i.e., some time is spent sharpening knives or loadingtrucks. However, Respondent adduced no evidence as tothe amount of time spent on nonboning work, nor evensubmitted an estimate of such time. Accordingly, I con-sider nonproductive work to have constituted only anegligible factor, and I place no weight upon it.Neale testified that approximately four boners engagein front boning, four in hind boning, and two or morewill either bone fronts or hinds depending on productionrequirements. He testified that front and hind boners earnabout the same gross pay. He further testified that assign-ment to front or hind boning often is determined by whoshows up first at work. Respondent adduced no evidenceas to the identity of employees who were regularly as-signed to hind or front boning. Neale was not certainwhether any records contain that information. Each em-ployee maintains his own record of what he actuallyboned. His personal daily record is presented to a fore-man or some superior who verifies it by a bone countand then records only the gross amount due the bonerfor the day and returns the record to the employee. TheCompliance Officer testified that his investigation deter-mined that employees records may be incomplete. It istherefore uncertain as to what extent employees have re-tained these daily work records beyond the point in time MEAIXCORPwhen they verify the accuracy of their weekly pay-checks.ConclusionsIn a backpay proceeding the General Counsel has theburden of establishing as nearly as possible what the em-ployees would have earned had it not been for the un-lawful conduct of the respondent. Virginia Electric &Power Co. v. iV.L.R.B, 319 U.S. 533, 544 (1943); PhelpsDodge Corp. v. N'.L.R.B., 313 U.S. 177, 194 (1941). TheGeneral Counsel has the burden of establishing a formulafor the calculation of gross backpay due to employees,but in many cases it is difficult to ascertain the preciseamount due, and therefore a wide range of discretion isaccorded the fashioning of such a formula provided thatit is reasonably designed to produce approximations andit is not arbitrary and unreasonable. '.L.R.B. v. Brown &Root, Inc., 311 F.2d 447 (8th Cir. 1963). Once the Gener-al Counsel has established a reasonable formula, theburden then falls on the respondent to establish factswhich would negate or diminish the existence of liabilityfor a given employee. ..L.R.B. v. Brown & Root, ibid.;N.L.R.B. v. Mastro Plastics Corporation, 354 F.2d 170 (2dCir. 1965), cert. denied 384 U.S. 972 (1965).On the facts of this case, I conclude that, because ofthe absence of records or other information as to the spe-cific production of employees, that the General Coun-sel's reliance on a formula based on the average piecerates before and after the unlawful unilateral changes ofRespondent to determine the average amounts of grosspay that the employees would have earned is reasonableand proper. I also conclude that the General Counsel'sselections of representative employees as criteria forwhat the dischargees would have earned is also reason-able and proper given the limited amount of informationavailable.However, I do not conclude that the General Coun-sel's construction of that formula was effectuated in areasonable and appropriate manner with respect to thedetermination of the average piece rates prior to the un-lawful change of rates, nor with respect to the averagepiece rates which were effectuated thereafter.With regard to the computation of the average piecerate as it existed before July 17, 1977, the $1.09 figurewas clearly arrived at arbitrarily without considerationto the proportion of large horses slaughtered. Althoughthe Compliance Officer initially received at best an esti-mate of horses slaughtered, he was informed at that timethat only 25 percent were large horses and that a per-centage of hinds were not boned. The Compliance Offi-cer made no effort to verify those percentages by re-questing further information or documentation. There isno evidence that Respondent refused to cooperate in sub-mitting additional information as to the proportion ofhinds boned, portion of large horses, or actual total headslaughtered. I credit Neale as to his testimony with re-spect to the proportions of quarters processed and headof cattle slaughtered. Accordingly, I conclude that a rea-sonable formula to construct the average pre-July 17piece rate must be based on a proper apportionment ofhinds boned, and the proportion of large quarters. There-fore. the average pre-July 17 rate should he calctIltaicd ;,,follows:Of every 32 quarters (pieces) there %xcre 1 hinds. ofwhich 75 percent, 12, were boned. Of those 12 honedhinds. 75 percent, or 9, were small and boned at a rte of85 cents for a total of 7.65. The remaining three hindswere boned at $1.50 a piece for a total of $4.50(. ()f 32quarters, 16 were fronts. of which 75 percent, or 12.were small fronts and boned at a rate of 92 cents cachfor a total of $11.04; and 25 percent, or 4. ere largefronts and honed at a rate of $1.50 each for a total of .Thus every 28 hinds (16 front and 12 hinds) were bonedfor a total of $29.19, or an average of $1.0425 per qu;ar-ter. The average pre-July 17 piece rate to be utilized isof necessity $1.0425 and not the erroneous $1.09 utili.edby the General Counsel.With respect to the piece rates effectuated after Jull17, 1977, it is the uncontroverted testimony of Neale,whom I credit, that, concurrent with the unilateralchanging of the 92-cent-85-cent rates to a reduced rate,he also paid the boners $1.50 a piece for large fronts.This information was conveyed to the Compliance Offi-cer in March but was disregarded. The underlying casetranscript which the Compliance Officer utilized in esti-mating average piece rates also referred to two sets ofrates, i.e., small horses and large horses, and that duringthe backpay period the $1.50 rate for large quarters waspaid. No argument is advanced by the General Counselas to why the $1.50 for large fronts ought not to be cal-culated into the average rates actually received by theemployees after July 17. The Administrative LawJudge's finding of law was limited to finding that piecerates were unilaterally changed. llis discussion of factsrefers to the 72-cent-82-cent change and a subsequent 4-barrel bonus. I do not construe his silence to the (1.50large front rate as a finding determinative that no otherrates were unilaterally instituted Accordingly, I do notconclude that the Administrative l.aw Judge's observa-tions as to the amount of piece rates paid in his Decisionforeclose me from consideration of w'hat other changesor rates of pay were actually paid to employees duringthe backpay period.Respondent initiated a bonus of 59 for every barrel ofhinds honed. It was determined in the underlying Deci-sion in this matter that such bonus was effectuated sometime in the month of January 1978. At most it can beconcluded that the barrel bonus was paid from FcbruarN1977 through July 1977. No information was adduced hbRespondent as to what portion of the month of Januarythe barrel bonus was paid. Accordingly. with respect toJanuary 1978, no calculation can be premised upon theassumption that barrel bonuses were paid during thatmonth. Respondent conveyed to the Compliance Officerin March 1979 the number of barrels of hinds producedfrom an assumed amount of cattle processed. Respondentapparently understood that he had conve\ ed an estimateof horses slaughtered. The ('ompliance ( )ftier ullnder-stood that Respotident lnerclv submiltted a; hpolhcticalformula based on a hypolhetical estimatel .IHe did nothingabout it. lie asked for no further illflrllalion lie askedlfor no clarificatlion [tl did ilot calcuil itt the ilnblhr of'51 A 354I)tCISI()N S (): NAII()NAI. IAB()R REIATI()NS BOARI)hindquarters per barrel based upon the March 1979 com-munication which, if it did not set forth absolute figures.did indeed set forth unqualified proportions.The Compliance Officer admitted in cross-examinationthat after he made his backpay "computation" Respon-dent informecd him "how many animals they believedthey had slaughtered for the [backpay period]" but thathe asked for no documents thereafter regarding thenumber of cattle slaughteredThe General Counsel argues that its backpay specifica-tion must be accepted because it is based on a reasonableand appropriate formula which was challenged by themere assertions unsupported by evidence. Respondent,however, submitted unchallenged, uncontroverted testi-monial evidence as to the number of horses slaughtered,the proportion of large horses, the proportion of non-boned hinds, the payment of $1.50 for large fronts, andthe number of barrels produced during the backpayperiod, to support its alternative formula. I credit thistestimony. Although Respondent did not demonstrate towhom the barrel bonus was paid, the General Counsel'sown formula is not premised on specific piece rates paidto specific employees or to specific categories of employ-ees. On the contrary, the General Counsel's formula isone composed of averages. Thus the General Counsel isseeking the average backpay due to all boners. Accord-ingly I conclude that the General Counsel's calculationof the post-July 17 piece rates arbitrarily and unreason-ably disregarded the $1.50 piece rate for large fronts, theproportion of large fronts, the proportion of hinds notboned, and the barrel bonus which can be calculatedgiven the total head slaughtered, the resulting number ofhinds boned, and the number of barrels of hinds pro-duced.It is my conclusion that the correct application of theGeneral Counsel's formula should be calculated accord-ing to the following method.With respect to the pre-February 1, 1978, segment ofthe backpay period during which the barrel bonus wasnot extant the method to determine the backpay due is asfollows.2 At a rate of 72 cents for hinds and small fronts,and $1.50 for large fronts, of every eight quarters, fourwere hinds of which three were boned at a rate of 72cents each, and four were fronts of which three weresmall fronts boned at the rate of 72 cents each, and I wasa large front boned at the rate of $1.50 a piece for a totalof seven pieces at $5.82, at an average of .8314 centsapiece. The difference between the new rate of .8314cents and old rate of $1.0425 is .2111 cents. That .2111-cent difference is 25.39 percent of the new rate. There-fore the gross earnings of employees during the period oftime when and where the 72-cent rate was effective forhinds and small fronts prior to Februay 1, 1978, must bemultiplied by 25.39 percent to determine the amount oflost gross earnings.At a rate of 82 cents for hinds and small fronts and$1.50 for large fronts, of every eight quarters, four werehinds of which 3 were boned at a rate of 82 cents, and:' Iml Ch , Itt , R IcIClIIl adduccd C o. .II iC , I x1 l:1 plrI l ti 1 olh I 1ll11 tt JaIrlllllr I .I ol1 II\ Ih s \I, I. 1 'fft1i,. 1 I C .II Inol i ll lgl tI II iahili[ he' -.OI11C Idt' *-II 1 Iht .har l hnll. s If I or 111, I (nllh etl J;ll ll lljI 1'78four were fronts of which three were small fronts bonedat the rate of 82 cents and one was a large front boned ata rate of $1.50 a piece for a total of seven pieces at $6.42,at all average of .9171 cents a piece. The difference be-tween that new rate of $0.9171 and the old rate of$1.0425 is .1254 cents. That .1254-cent difference is 13.67percent of the new rate. Therefore, the gross earnings ofemployees during the period of time when and wherethe 82-cent rate was effective for hinds and small frontsprior to February 1, 1978, must be multiplied by 13.67percent to determine the amount of lost gross earnings.With respect to the post-February 1, 1978, segment ofthe backpay period during which the barrel bonus aug-mented the 72-cent rates for hinds and small fronts themethod to determine the average backpay due is as fol-lows.Of a total of 39,037 horses slaughtered during thebackpay period, there were 156,148 quarters of whichthere were 78,074 hinds. Seventy-five percent, or58,555.5 hinds, were boned. For the same period of time6,431 barrels of hinds were produced, for an average of9.11 hinds per barrel. For every barrel of hinds bonedfrom February 1, 1978, there was a $4 bonus. Thus forevery boned hind there was an additional bonus of .44cents. Thus the piece rate for nonreplacement employeeswas $1.16 (.72 + .44) for hinds, 72 cents for small fronts,and $1.50 for large fronts. Accordingly, of every sevenquarters boned, one large front was boned at $1.50, threesmall fronts were boned at 72 cents or a total of $2.16,and 3 hinds were boned at $1.16 for a total of $3.48.Therefore a total of $7.14 w'as paid for every seven quar-ters at an average of 51.02 per quarter. This was .0225cents less than the old average rate of $1.0425. That dif-ference is 2.2 percent of the new rate. Therefore thepost-February I gross earnings of nonreplacement em-ployees must be multiplied by 2.2 percent in order to as-certain any amount of backpay due each nonreplacementemployee after February , 1978.With respect to the replacement employees they werepaid at a new rate of 62 cents. The Compliance Officertestified that he utilized the Administrative Law Judge'sDecision and the transcript in the underlying case toconstruct his formula of average rates. Neale's uncontro-verted testimony in this proceeding is that boners werepaid $1.50 for large fronts in addition to the new rate, aswell as the barrel bonus. There was no rebuttal evidenceadduced that replacement employees did not receive the$1.50 rate for large fronts or that they did not receivethe barrel bonus. In the underlying case it was PlantForeman Kroenig's uncontradicted testimony that newemployees hired received the reduced rate of 62 cents,and the $1.50 piece rate for large quarters. Administra-tive Law Judge Brandon made no finding that the re-placement employees were precluded from the barrelbonus or the $1.50 rate. Accordingly, I conclude that thereplacement employees were paid at a rate of 62 centsfor small fronts and hinds, arid $1.50 for large fronts, andthat they received the 4-barrel bonus. Therefore the for-mula to ascertain the average backpay due to the re-placement employees should be calculated by the follow-ing formula. MEA-ITXCORI'355With respect to the period of time prior to February 1.1979, the replacement employees were paid at a rate of62 cents for hinds and small fronts and $1.50 for largefronts. Therefore, of every eight quarters, four werehinds of which three were boned at a rate of 62 centseach, and four were fronts of which three small frontswere boned at a rate of 62 cents and one large front wasboned at a rate of .7457 cents which was .2968 cents lessthan the pre-July rate. That difference is 39.96 percent ofthe post-July rate. Therefore, the gross earnings preced-ing February 1, 1978, must be multiplied by 39.96 per-cent to obtain the amount of average gross earnings duethe replacement employees.With respect to the post-February 1, 1978, segment ofthe backpay period during which the barrel bonus aug-mented the 62-cent piece rate for hinds and small frontsthe method to determine the average backpay due re-placement employees is as follows: Of every seven quar-ters boned, one large front was boned at $1.50, threesmall fronts were boned at 62 cents each at a total of$1.86, and three hinds were boned at $1.16 (.62 + .44) apiece for a total of $3.48. Therefore, a total of $6.84 waspaid for every seven quarters at an average of .9771cents per quarter barrel. This was .0654 cents less thanthe pre-July 17 rate of $1.0425. That difference is 6.69percent of the new rate. Therefore the post-February Igross earnings of replacement employees must be multi-plied by 6.69 percent in order to ascertain the averageamount of backpay due each replacement employee afterFebruary I. 1978.In conclusion, the backpay computations of the em-ployees calculated by the General Counsel in calendarquarters as set forth in Appendix A(I)-(15) of the specifi-cation is amended by the substitution of the followingpercentage multiplier figures:(1) For the period of time preceding February 1. 1978,the percentage multipliers are corrected as follows: 33.9percent is corrected to 25.39 percent; 24.8 percent is cor-rected to 13.67; and 43 percent is corrected to 39.96 per-cent.(2) For the period of time subsequent to February 1.1978, the percentage multipliers are corrected as follows:33.9 percent is corrected to 2.2 percent; and 43 percent iscorrected to 6.69 percent.The foregoing corrected segment of the backpayspecification is attached hereto as Appendix A(l)-(6)[omitted from publication].Appendix B of the specification as amended settingforth the amounts of new backpay due employees is cor-rected herein as appears in Appendix 13 attached hereto[omitted from publication].[Recommended Order omitted from publication.]M FAIXCOR I' 355